Citation Nr: 1605207	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1976, and from April 1985 until August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This claim was previously before the Board in November 2014, at which time the issue of entitlement to a compensable evaluation for chronic headaches, to include migraines, was granted with an evaluation of 50 percent, the maximum evaluation for that condition, effective from the date of claim.  In that decision, the Board also determined that the issue of entitlement to a TDIU was not properly before it, as the issue had been specifically adjudicated by the RO in the same appealed decision for the Veteran's chronic headaches and there was no indication that the Veteran desired to appeal such.  However, the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a September 2015 Joint Motion for Remand (JMR), the parties remanded the claim with regard to the issue of entitlement to a TDIU.  As such, that claim is currently before the Board for further consideration.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

In the December 2011 rating decision on appeal, the RO denied entitlement to individual unemployability.  The RO also denied the Veteran's claim for an increased evaluation for his chronic headaches.  The Veteran filed a notice of disagreement (NOD) specifically for the issue of the headaches.  A statement of the case (SOC) was provided, but only addressed the Veteran's headaches claim.  Since issuing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court has clarified that although a claim for a TDIU generally exists as part of a claim for an increased rating, in Locklear v. Shinseki, 24 Vet. App. 311 (2011) the Court distinguished Rice and held that where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  As such, in accordance with  Locklear and in its November 2014 decision, the Board found that it did not have jurisdiction over the issue of TDIU.  

The September 2015 JMR notes that the critical problem with the Board's November 2014 decision is that in its determination that the issue of TDIU was not before the Board, it failed to acknowledge the procedural requirements of VA Fast Letter 13-13 or the Court's precedent in Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  Pursuant to the VA Fast Letter 13-13, where a Veteran files a NOD regarding an increased evaluation, and while the appeal is pending, the appellant raises the issue of TDIU due to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is part of the pending appeal.  VA Fast Letter 13- 13 at 6.  VA is required to submit a SOC regarding the issue of TDIU to perfect the appeal.  Id.   If VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the RO in order to issue a SOC.  See Manlincon, 12 Vet.App. at 240-41 (holding that where a claimant files a timely NOD and the RO fails to furnish a  SOC, the Board is required to remand the matter for the RO to issue an SOC).

Therefore, absent the Board's consideration and discussion of the procedural instructions detailed in VA Fast Letter 13-13, the Court found that the Board's determination that the issue of TDIU was not before the Board warranted remand.  See VA Fast Letter 13-13; see also Manlincon, 12 Vet.App. at 240-41.  As such the Court directed the Board to address this matter and provide appropriate disposition of this issue.  Based on such JMR, as well as the fact that the Veteran appears to have raised the issue in his VA Form 9 (Substantive Appeal), the Board finds that a remand is necessary in order to issue the Veteran an SOC with regard to the TDIU issue pursuant to VA Fast Letter 13-13. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, provide the Veteran with a SOC for the issue of entitlement to a TDIU. Should a timely appeal be received, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




